UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1824


In Re:   VINCENT MISSOURI,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (6:00-cr-00498-MBS-1)


Submitted:   February 25, 2010              Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vincent Missouri, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vincent    Missouri     petitions    for    a    writ   of     mandamus,

alleging the district court has unduly delayed acting on his

motion for habeas corpus.               He seeks an order from this court

directing       the    district   court    to     act.         Our   review    of    the

district       court     proceedings    reveals     that       the   district    court

denied     Missouri’s        motion      during     the        supervised      release

revocation proceedings.           Accordingly, because the district court

has   recently        decided   Missouri’s      case,     we    deny   the    mandamus

petition as moot.           We dispense with oral argument because the

facts    and    legal     contentions    are    adequately       presented      in   the

materials      before     the   court    and    argument       would   not     aid   the

decisional process.

                                                                     PETITION DENIED




                                          2